DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note: The instant correspondence and attached PT0-37 correct errors in the Notice of Allowance submitted 12/29/2021 and replace those forms in their entirety.

Response to Amendment
The Amendment, filed on 10/29/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 4, 10-12 and 17 has been entered.
Claims 1-3, 5-9, 13-16 and 18-20 are pending in the instant application.

Claim Rejections - 35 USC § 112
Claims 1-2, 15 and 17 were previously rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  
Applicant’s amendments of claims 1 and 15 and cancellation of claim 17 overcomes those rejections. The rejections of claims 1-2, 15 and 17 are hereby withdrawn.
----------------------------------------------------------------------------------------------------
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows:
Claim 1, on line 8, after "a single base layer" insert “comprising a deformable polymer material”
At the end of Claim 1, remove the period and  add  “,and wherein the color temperature of the white light is adjusted by adjusting a density of the plurality of color conversion particles according to expansion and contraction of the deformable polymer material based on the application of the electrical signal.”.
Claim 16, on line 11, after "a single base layer" insert “comprising a deformable polymer material”
At the end of Claim 16, remove the period and add  “,and wherein the color temperature of the white light is adjusted by adjusting a density of the plurality of color conversion particles according to expansion and contraction of the deformable polymer material based on the application of the electrical signal.”.
Authorization for this examiner’s amendment was given in email correspondence with applicant’s representative, Tyler Hardman on 12/16/2021.
.
The references of the Prior Art teach:
 Liu et al (US PG Pub. No. 2016/0177181) discloses in figure 4: a backlight unit and a single base layer (120) comprising a mixture of color conversion particles (quantum dots, 120a and 120b) and liquid crystal material (120). Liu also discloses that the wavelength that is reflected by the LC molecules can be changed by adjusting the 
However, Rosen et al (US PG Pub. No. 2021/0199992) teaches in paragraph [0043] that applying an electric field (electrical signal) to heliconical LC material also changes the pitch and the wavelength of light that is reflected. Both of these methods will affect the color temperature of the emitted light. 
However, neither Rosen nor Liu teach the contraction/expansion method of changing density of the conversion material. This was not found in the Prior Art. 
-----------------------------------------------------------------------------------------------------
Allowable Subject Matter
	Claims 1-3, 5-9, 13-16 and 18-20 are allowed.

Regarding Claims 1, 15 and 16 the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1, 15 and 16, and specifically comprising the limitation of “and wherein the color temperature of the white light is adjusted by adjusting a density of the plurality of color conversion particles according to expansion and contraction of the deformable polymer material based on the application of the electrical signal” including the remaining limitations.
	Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “wherein the first base layer and the second base layer are sequentially arranged such that the first base layer is positioned between the light guide plate and the second base layer” including the remaining limitations.
	Claims 2-3, 5-9, 14 and 18-20 are allowable, at least, because of their dependencies.
	----------------------------------------------------------------------------------------------\
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DONALD L RALEIGH/Primary Examiner, Art Unit 2879